Citation Nr: 0937183	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  08-23 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether entitlement to non service-connected pension 
benefits, to include special monthly pension, is barred based 
on net worth.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1951 to January 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2006 corpus of estate determination 
of the Department of Veterans Affairs (VA), Regional Office 
(RO) in Cleveland, Ohio.  

The Board notes that the Veteran was scheduled for Travel 
Board hearing in July 2009, to which he failed to report.  
Accordingly, the Board considers the Veteran's request for a 
hearing to be withdrawn and will proceed to adjudicate the 
case based on the evidence of record.  See 38 C.F.R. § 20.704 
(9d), (e) (2008).

A motion to advance this case on the Board's docket was 
received by the Board on August 14, 2009.  This motion was 
granted by the Board on September 10, 2009 due to the 
Veteran's advanced age.  38 U.S.C.A. § 7107 (West 2002); 38 
C.F.R. § 20.900(c) (2008). 


FINDINGS OF FACT

1.  The Veteran had $35,000 in claimed net worth as of April 
2008, with monthly income of approximately $2,488.

2.  The Veteran's current living expenses, to include 
assisted living residence payments, total approximately 
$2,865 per month.


CONCLUSION OF LAW

The Veteran's net worth precludes the payment of nonservice 
connected pension benefits.  38 U.S.C.A. § 1522 (West 2002); 
38 C.F.R. § 3.3, 3274, 3.275 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In VA correspondence in October 2006, VA informed the 
appellant of what evidence was required to substantiate his 
claim, and of his and VA's respective duties for obtaining 
evidence.  In correspondence dated in January 2008 and April 
2008, VA requested that the Veteran provide VA with a 
statement as to his income and medical expenses.  In 
addition, April 2008 VA correspondence informed the Veteran 
how to complete an eligibility verification report form.  The 
Board finds that the Veteran has been informed of what was 
necessary to achieve VA non service-connected pension, to 
include SMP.  In addition to the notice provided above, the 
record also reflects that the June 2008 Statement of the Case 
(SOC) provided the Veteran with the relevant Federal 
regulations for entitlement to special monthly pension (SMP).  

In Pelegrini, supra, the Court held that compliance with 
38 U.S.C.A. § 5103 required that VCAA notice be provided 
prior to an initial unfavorable AOJ decision.  Because VCAA 
notice in this case was completed prior to the initial AOJ 
adjudication denying the claim, the timing of the notice 
complies with the express requirements of the law as found by 
the Court in Pelegrini. 

Duty to assist

With regard to the duty to assist, the claims file contains 
the Veteran's service records, VA treatment and examination 
records, Social Security benefits correspondence, a private 
salaried retirement program benefits statement, 
correspondence regarding expenses at an assisted living 
residence, and the statements of the Veteran.  The Board has 
carefully reviewed his statements and concludes that there 
has been no identification of further available evidence not 
already of record.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

Legal Criteria

38 C.F.R. § 3.274

Pension shall be denied or discontinued when the corpus of 
the estate of the Veteran and of the Veteran's spouse, are 
such that under all the circumstances, including 
consideration of the annual income of the Veteran, the 
Veteran's spouse, and the Veteran's children, it is 
reasonable that some part of the corpus of such estates be 
consumed for the Veteran's maintenance.

38 C.F.R. § 3.275

The terms 'corpus of estate' and 'net worth' mean the market 
value, less mortgages or other encumbrances, of all real and 
personal property owned by the claimant, except the 
claimant's dwelling (single family unit), including a 
reasonable lot area, and personal effects suitable to and 
consistent with the claimant's reasonable mode of life. 

In determining whether some part of the claimant's estate 
should be consumed for the claimant's maintenance, 
consideration will be given to the amount of the claimant's 
income together with the following factors:  Whether the 
property can be readily converted into cash at no substantial 
sacrifice; life expectancy; number of dependents who meet the 
definition of 'member of the family'; potential rate of 
depletion, including unusual medical expenses for the 
claimant and the claimant's dependents. 

Increased Pension Benefits

Increased pension benefits are payable to a Veteran who needs 
the regular aid and attendance of another or by reason of 
being housebound.  38 U.S.C.A. § 1521(d) and (e) (West 2002); 
38 C.F.R. § 3.23(d)(3), 3.351(a)(1) (2008).  

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the U.S. Court of Appeals for the Federal Circuit has 
held that the Board must review the entire record, but does 
not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim.

Historically, a December 2006 RO rating decision found that 
the Veteran was housebound due to his disabilities.  For the 
reasons noted below, the Board finds that the Veteran's net 
worth bars him from receiving a special monthly pension.  
According to the financial information of record the 
Veteran's approximate expenses, assets, and income have been 
as follows:

A.  Monthly income:
        Social Security:         
        2006: $1, 253.80 ($1165 after Medicare)
                   2008: $1,228  (assumed to be after Medicare 
deduction)
	Other income (GM): 
2006	$768.53 ($890.92 gross payment)
2008   $762.53
	Interest& Dividends: 
        2006:   $83.33     (Annual $1000 divided by 12 
months)
		2007:   $64.32
		2008:   $1.17

The Veteran also claimed gross wages from all employment 
as $15,708.24 for 2007 ($1,309.02 monthly)and as 
$5,956.59 for 2008.( $496.38 monthly).

B.  Monthly expenses:
	Assisted living residence:  
		2006:  $2,405 (The Veteran's claim, received in 
March 2006, lists 
                                  monthly expenses as $2,340; 
however, a billing statement
                                  lists October's rent as 
$2,400, plus a $5 cable fee.)  
	 2008:  $ 2,475

Medicare:      $88.50 
Medical Ins.  $58.00 (2006 rate)
		$64.00 (2007 rate)

Medical expenses claimed in 2007:  $112.53 ($1,350.46 
divided by 12 
                                                                          
months)   
        Food :       $50.00   (2008)
        Clothing:   $50.00   (2008)
        Utilities:    $25.00   (2008)



C.  Assets:
	IRAs, Keogh Plans, etc.:   
        Claimed Value in March 2006 :  $50,000
        Claimed Value in March 2007:   $42, 651
        Not claimed in 2008

	Interest Bearing bank account claimed in 2008:  $5,000
	Annuity claimed in 2008:  $30,000

The Veteran does not have any dependents.  His life 
expectancy was 9.68 years in December 2006.  Considering the 
above financial information, the Board finds that the 
Veteran's net worth will not be rapidly depleted.  The Board 
finds that the Veteran has significant net worth that may be 
used to meet his living expenses and compensate for the fact 
that his monthly income is less than his monthly expenses.  
The latest net worth figure, supplied in 2008, indicates that 
the Veteran had a net worth of approximately $35,000.  The 
Veteran's claimed expenses are approximately $2,865 a month, 
and cover his living accommodations, meals, housekeeping, 
laundry, medication assistance, and assistance with bathing, 
dressing, and grooming, as well as 24 hour a day medical 
monitoring.  The evidence of record does not indicate any 
unusual medical expenses.  The Veteran's claimed income is 
approximately $2,488 a month.  His income deficiency is 
approximately $377 per month.  In his notice of disagreement, 
dated in March 2007, the Veteran averred that he spent an 
additional $700 out of pocket to pay for his assisted living 
accommodations.  The Veteran did not provide financial 
evidence to support this averment.  At the current reported 
rate of depletion, the Veteran's assets would be sufficient 
to meet his reported expenses for at least 7.68 years, which 
exceeds his current life expectancy.  

As indicated above, the standard by which the Board is to 
determine whether net worth can be consumed to provide for 
maintenance is one of reasonableness.  The underlying reason 
for paying improved pension is to financially assist those 
who need financial assistance.  A pension is not meant to be 
paid to those who are financially able to support themselves 
by virtue of their income and/or ability to utilize a portion 
of the corpus of their estate.  The Board finds that it is 
not unreasonable for the Veteran to rely on his net worth 
before he is awarded a VA pension.  

The Board notes that, if significant negative changes arise 
with respect to the Veteran's net worth, he may, again submit 
a claim, with updated financial information.

Based on the current record, the Board finds that the 
Veteran's current net worth is of sufficient size such that 
it is reasonable to expect that some portion of it should be 
consumed to defray the costs of his maintenance.  The 
positive and negative evidence is not in equipoise.  
Therefore, the doctrine of the benefit of the doubt is not 
applicable.  38 U.S.C.A. § 5107(b).  Accordingly, the Board 
concludes that the Veteran's net worth at this time is a bar 
to his receipt of VA pension benefits.  


ORDER

Entitlement to payment of VA non service-connected pension 
benefits, to include special monthly pension, based on net 
worth, is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


